Upon submission, the judgment of the trial court was affirmed.20 S.W.2d 224. Appellant's motion for rehearing and to certify was granted, and, in response to the certified questions, the Supreme Court [36 S.W.2d 459], speaking through the Commission of Appeals, holds that the plaintiff's petition was sufficient as against a general demurrer and that there was evidence to sustain the statutory grounds for divorce set out in the petition.
Based upon these answers, the motion for rehearing is overruled, and the judgment is affirmed. *Page 106